Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 1 of 7 - Page ID#: 181




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

     UNITED STATES OF AMERICA,                        )
                                                      )
            Plaintiff,                                )     Criminal Action No. 5: 20-103-DCR
                                                      )
     V.                                               )
                                                      )
     VONNIE J. MCDANIELS,                             )       MEMORANDUM OPINION
                                                      )           AND ORDER
            Defendant.                                )

                                     ***   ***        ***   ***

          Federal law imposes a mandatory two-year sentence enhancement for any defendant

 who “uses” another person’s “means of identification” in furtherance of another felony. 18

 U.S.C. § 1028A(a)(1) (proscribing aggravated identity theft).           But Defendant Vonnie

 McDaniels—accused of fabricating letter from a Kentucky official to fraudulently request loan

 forbearance—contends that his alleged actions do not amount to a “use” of another’s identity

 within the meaning of the statute. He has now filed a motion to dismiss the aggravated identity

 theft charge (count 3 of the Indictment) for failure to state an offense. [Record No. 29]

 Because McDaniels’ alleged conduct is covered by Section 1028A(a)(1), his motion will be

 denied.

                                                 I.

          McDaniels was manager of an office building located at 911 Leawood Drive in

 Frankfort, Kentucky. [Record No 1, ¶¶ 2, 4]1 He applied for a loan from Kentucky Bank when


 1
        The allegations in the Indictment are taken as true for purposes of ruling on this motion
 only. See United States v. Sampson, 371 U.S. 75, 78–79 (1962); see also [Record No. 29-1, p.1

                                              -1-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 2 of 7 - Page ID#: 182




 he purchased that property in April 2019. [Id. at ¶4] His application materials allegedly

 included falsified financial records and a falsified lease covering the property, and the bank

 ultimately issued him a $382,500.00 commercial loan, secured by the property. [Id. at ¶¶ 4, 5,

 10]

        Throughout 2019, the Commonwealth of Kentucky leased 911 Leawood Drive. [Id. at

 ¶ 4] But Kentucky notified McDaniels in November 2019 that it would terminate the lease by

 the end of the year, and it did so on December 31, 2019. [Id. at ¶ 6] McDaniels then allegedly

 falsely represented to a Kentucky Bank loan officer that Kentucky remained a tenant at the

 property. [Id. at ¶ 7] And in requesting loan forbearance, it is asserted that he submitted a

 fabricated letter from Brien S. Hoover of the Kentucky Finance and Administration Cabinet

 stating that Kentucky had suspended lease payments at the property due to the COVID-19

 pandemic. [Id. at ¶¶ 8, 14]

        This criminal action arises from the above allegations. A grand jury returned a multi-

 count Indictment against McDaniels on September 10, 2020. [Record No. 1] It charges him

 with two counts of bank fraud, in violation of 18 U.S.C. § 1344(1), and one count of aggravated

 identity theft, in violation of 18 U.S.C. § 1028A(a)(1). [Id. at 2–4] His motion to dismiss the

 aggravated identity theft charge followed.

                                                 II.

        Federal Rule of Criminal Procedure 12(b) permits motions to dismiss an indictment for

 failure to state an offense. Fed. R. Crim. P. 12(b)(3)(B)(v). At this stage, the Court’s review



 (disputing the allegations but “taking them as true for purposes of this motion”).]. The United
 States continues to bear the burden of proving the elements of the crimes charged in the Indictment
 beyond a reasonable doubt at trial.

                                                -2-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 3 of 7 - Page ID#: 183




 of the Indictment is limited to legal questions. See United States v. Ali, 557 F.3d 715, 719 (6th

 Cir. 2009) (citation omitted) (“A motion under Rule 12 is . . . appropriate when it raises

 questions of law rather than fact.”).

        An Indictment is legally sufficient if it: (1) “contains the elements of the offense

 charged and fairly informs a defendant of the charge against which he must defend” and (2)

 “enables him to plead an acquittal or conviction in bar of future prosecutions for the same

 offense.” Hamling v. United States, 418 U.S. 87, 117 (1974) (citations omitted); see also

 United States v. Anderson, 605 F.3d 404, 411–14 (6th Cir. 2010). Additionally, whether “a

 criminal statute applies” to the alleged conduct “is an issue of statutory interpretation . . . .”

 United States v. Miller, 734 F.3d 530, 539 (6th Cir. 2013) (citing United States v. Lumbard,

 706 F.3d 716, 720 (6th Cir. 2013).

                                                III.

        McDaniels seeks dismissal of only count 3 of the Indictment, which charges him with

 aggravated identity theft under 18 U.S.C. § 1028A(a)(1). [Record No. 29] In his view, “the

 government has not alleged a federal offense because he did not ‘use’ someone else’s

 identification, within the meaning of 18 U.S.C. § 1028A.” [Record No. 29-1, p. 1] Accepting

 as true that he submitted a fabricated letter from a Kentucky official, he argues that Section

 1028A(a)(1) does not extend to cases “where the defendant does not pretend to be someone he

 is not, or ‘steal’ someone else’s identity to obtain something of value in that person’s name.”

 [Id. at 7] In response, the United States argues that “McDaniels very plainly ‘used’ Hoover’s

 means of identification to facilitate the attempted bank fraud.” [Record No. 30, p. 5]




                                               -3-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 4 of 7 - Page ID#: 184




        The text of Section 1028A(a)(1) is the proper starting point. Miller, 734 F.3d at 540

 (citing United States v. Choice, 201 F.3d 837, 840 (6th Cir. 2000)). It “is a sentencing

 provision,” United States v. Michael, 882 F.3d 624, 626 (6th Cir. 2018), mandating a two-year

 term of imprisonment for a defendant who: (1) “during and in relation to any felony violation

 enumerated in subsection (c)”; (2) “knowingly transfers, possesses, or uses”; (3) without

 lawful authority”; (4) “a means of identification of another person.” 18 U.S.C. § 1028A(a)(1).

        Bank fraud, charged in count 2 of the Indictment, is a qualifying felony violation. 18

 U.S.C. § 1028A(c)(5). And the parties do not dispute the third and fourth elements of the

 statute. Accordingly, the only question before the Court is whether McDaniels “use[d]”

 Hoover’s means of identification within the meaning of the statute when he submitted the

 fabricated letter to Kentucky Bank.

        Start with the definition of the word: “To ‘use’ a means of identification in this setting

 is to convert to one’s service or to employ the means of identification.” Michael, 882 F.3d at

 626 (cleaned up) (citing several dictionary definitions).     The Court is bound to follow this

 “fair, and fairly straightforward” interpretation of the statute. Id. at 626.

        Caselaw further informs the definition. Namely, it places the word “use” in the context

 of the causation required by Section 1028A(a)(1)’s first element. For his part, McDaniels

 argues that the statute is triggered only where the defendant “pretend[s] to be someone he is

 not, or ‘steal[s]’ someone else’s identity to obtain something of value in that person’s name.”

 [Record No. 29-1, p. 7] But the Sixth Circuit declined to limit “use” to a “specialized

 definition.” Michael, 882 F.3d at 627. Rather, “[t]he salient point is whether the defendant

 used the means of identification to further or facilitate the [bank] fraud.” Id. at 628.



                                                -4-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 5 of 7 - Page ID#: 185




        Factoring in causation allows courts to distinguish non-qualifying actions from those

 that trigger Section 1028A(a)(1). For instance, “the mere act of saying that the persons did

 something they in fact did not do” is insufficient. Miller, 734 F.3d at 542; see also United

 States v. White, 846 F.3d 170, 177 (6th Cir. 2017) (using “false information about others in her

 own name” would not be sufficient); United States v. Medlock, 792 F.3d 700, 706 (6th Cir.

 2015) (reversing convictions where the means of identification were unrelated to the

 underlying fraud). Alternatively, taking the “significant additional step” of bolstering a lie

 about what another person has done with a fraudulent document in that person’s name is

 sufficient. White, 846 F.3d at 177. Put simply, the statute applies if McDaniels “used the

 means of identification because of the fraud,” not merely “in spite of the fraud.” Michael, 882

 F.3d 629 (emphasis added).

        Compare three qualifying “uses” with McDaniels’s case: An ambulance company

 owner forged a physician’s signature to receive reimbursements for unnecessary ambulance

 transports. Medlock, 792 F.3d at 712. A travel agent created false military identification cards

 in her clients’ names to receive discounted flights for her clients. White, 846 F.3d at 177. A

 pharmacist fabricated and submitted a prescription order with a physician’s identification

 number and a patient’s name to receive reimbursement money from an insurance company.

 Michael, 882 F.3d at 629.

        And alleged here? A property manager (McDaniels) fabricated a letter from a state

 official to secure loan forbearance. [Record No. 1, ¶¶ 8, 14] Each scenario involves the misuse

 of someone else’s identity to achieve a fraudulent purpose. As in the above examples,

 McDaniels did more than “submit[] false information about others in [his] own name.” White,



                                              -5-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 6 of 7 - Page ID#: 186




 846 F.3d at 177. The fraudulent letter is a statement by Hoover, in Hoover’s own name, about

 Hoover’s own actions (on behalf of Kentucky), fabricated by McDaniels “out of whole cloth.”

 Michael, 882 F.3d at 629. McDaniels’s purported lie to Kentucky Bank—that Kentucky

 remained a tenant but stopped paying rent—was directly supported by the fabricated letter

 from Hoover. The fabricated letter was used “because of the fraud.” Id.

        Even so, McDaniels argues, “Hoover’s name was not integral to this alleged fraud.”

 [Record No. 29-1, p. 8] This argument fails for two reasons. First, the statute requires the

 means of identification be used “during and in relation to” the fraud. 18 U.S.C. 1028A(a)(1).

 Michael’s use of the word “integral” is best read as dicta meant to emphasize the statute’s

 application to that defendant, not a holding meant to limit the reach of the statute’s plain-text

 meaning. 882 F.3d at 629.

        Additionally, Count 2 of the Indictment alleges that the fabricated letter was submitted

 “[i]n execution of this scheme” to defraud Kentucky Bank. [Record No. 1, ¶ 12] This is

 sufficient to allege that McDaniels used Hoover’s means of identification “during and in

 relation to” (to further or facilitate) the bank fraud. And even if misuse of another’s identity

 must be “integral” to the fraudulent act, the Indictment here could meet that standard as well.

                                               IV.

        Finally, the rule of lenity does not apply here. That rule requires courts to resolve

 ambiguity in a criminal statute in favor of the defendant. See United States v. Santos, 553 U.S.

 507, 513 (2008). It is only properly invoked when “there is a grievous ambiguity or uncertainty

 in the statute.” Muscarello v. United States, 524 U.S. 125, 138–39 (1998).




                                               -6-
Case: 5:20-cr-00103-DCR-MAS Doc #: 32 Filed: 04/09/21 Page: 7 of 7 - Page ID#: 187




        McDaniels relies heavily on Miller’s application of the rule of lenity due to the

 “ambiguity arising from the attempted application of [Section] 1028A to the facts of [that]

 case.” Miller, 734 F.3d at 542. But with the benefit of additional clarification of the statute

 by the Sixth Circuit, the undersigned does not find that the application of the statute to these

 facts gives rise to any ambiguity. Section 1028A’s sentencing provisions apply when a

 defendant converts to his service or employs someone else’s identity to further or facilitate

 fraud. The allegations in the Indictment fit squarely within this definition.

                                                V.

        Based on the foregoing analysis and discussion, it is hereby

        ORDERED that Defendant McDaniels’ Motion to Dismiss Count 3 of the Indictment

 [Record No. 29] is DENIED.

        Dated: April 9, 2021.




                                               -7-
